Title: From George Washington to Captain George Lewis, 3 May 1778
From: Washington, George
To: Lewis, George


                    
                        Dear George:
                        Valley Forge, May 3, 1778.
                    
                    I should be glad if you would let the inclosed go by a safe hand, as it is to thank Mr. Turner for an elegant pair of pistols and furniture which he obligingly made me a present of. I do not know where to direct to him, but believe he lives somewhere on Rappahannock, either near Leeds or above it. He is the son of Harry Turner, and I think married the sister of Captain Fauntleroy. I would not have the letter miscarry.
                    
                    Mrs. Washington desires, if you meet Custis at or beyond Baltimore, you will desire him to bring her some oranges, which it is said are in plenty at that place. I am, yr. affect.
                    
                        G. Washington.
                    
                